Citation Nr: 0916777	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to residuals of perforated tympanic membrane of 
the left ear.

2.  Entitlement to an initial compensable rating for 
residuals of perforated tympanic membrane of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from January 
1979 to April 1979.  He was performing active service on May 
17, 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the appeal for additional 
development in December 2003, May 2006, and November 2007.

The issue of service connection for vertigo is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The Veteran is currently receiving the maximum rating 
available for a perforated tympanic membrane of the left ear, 
and factors warranting extraschedular consideration are 
neither shown nor alleged. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected perforated tympanic membrane of the left 
ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he is entitled to an initial compensable 
rating for perforated tympanic membrane of the left ear.  

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2002, subsequent  to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
this letter was received after the initial rating decision, 
the Veteran was not prejudiced thereby as the claim was 
readjudicated.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in December 2007.

2.  Duty to Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
a VA medical examination in May 2008.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Initial Rating for Residuals of Perforated Tympanic Membrane 
of the Left Ear

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran contends his left ear disability warrants a 
compensable evaluation. However, the Board observes a 
noncompensable evaluation is the only rating available under 
Diagnostic Code 6211.  Consequently, the Veteran is not 
entitled to an increased or compensable rating for this 
disability under the schedular criteria.

Furthermore, the Board observes the Veteran does not suffer 
from hearing loss of the left ear related to his service-
connected perforated tympanic membrane of the left ear that 
would warrant a compensable evaluation.  See generally 38 
C.F.R. § 4.85 (2008).  At his VA examination of May 2008, the 
Veteran's puretone threshold averages were 26.25 for the 
right ear and 37.5 for the left ear and his speech scores 
were 98 percent for the right ear and 96 percent for the left 
ear.

There is no evidence that the Veteran's perforated tympanic 
membrane of the left ear has worsened since the May 2008 
examination, and thus a remand for another examination is not 
warranted.  

The Veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his perforated tympanic membrane of the left ear; however, 
his contentions can not be used as competent medical evidence 
to show that an increased rating is warranted under VA law.  

Here, the Veteran is not entitled to a higher (compensable) 
rating for his left ear disability.  The preponderance of the 
evidence is against the Veteran's claim.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the claim cannot 
be granted.


ORDER

The claim of entitlement to a compensable initial rating for 
a left ear disability is denied.


REMAND

The notice sent to the Veteran in December 2007 advised the 
Veteran t o submit evidence showing a connection between 
vertigo and his service-connected ear disability, that VA 
would consider secondary service connection, and that 
temporary flare-ups are not aggravation.  This information is 
only minimally helpful to the Veteran and does not meet the 
requirements of the Board's remand instructions, which were 
that the RO must notify the Veteran of the criteria for 
establishing that vertigo is etiologically related to, 
secondary to, or aggravated by a service-connected 
disability.  The Board errs as a matter of law when it fails 
to ensure compliance with its remand orders, and further 
remand is mandated if it does not.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also ordered that the Veteran be scheduled for a VA 
examination to determine the nature and etiology of his 
vertigo.  The examiner failed to properly address this at the 
May 2008 examination and was asked for an addendum in October 
2008.  Instead of providing a rationale, the examiner 
answered each of the three questions with only a "yes" or 
"no" answer.  When VA provides a medical examination, it 
must be thorough, informed, and account for records of prior 
treatment.  Green v. Derwinksi, 1 Vet. App. 121, 124 (1991).  
Unfortunately, the answers provided do not meet this 
standard.  A new examination is needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence 
necessary to establish that vertigo is 
secondary to or aggravated by a service-
connected disability.  Specifically, advise him 
that, in order to prevail on the issue of 
entitlement to secondary service connection, 
there must be (1) evidence of a current 
disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence 
establishing a connection between the service-
connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Additional disability 
resulting from the aggravation of a nonservice-
connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 
3.310(a). See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

2.  When the above development is completed and 
any available evidence identified by the 
Veteran is obtained, schedule the Veteran for a 
VA examination.  The entire claims file must be 
made available to the VA examiner.  Pertinent 
documents should be reviewed.  The examiner 
should conduct a complete history and physical, 
assign all relevant diagnoses, describe the 
severity of all current ear disorders, and 
answer the following questions only if a 
diagnosis of vertigo is assigned:

a.  Is it at least as likely as not that the 
Veteran's vertigo is related to or had its 
onset in service?

b.  If the vertigo had its onset in service, is 
it at least as likely as not that it is a 
residual of the perforated left ear drum?

c.  If the vertigo had its onset in service, is 
it at least as likely as not that it aggravated 
by the perforated left ear drum?  If so, 
describe the aggravation in objective terms.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

A thorough examination and rationale for all 
answers must be included.  Advise the examiner 
that a failure to provider a detailed 
examination will result in the examination 
being returned for further explanation.

3.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the 
case should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


